Pee Cueiam.
This was an action for damages growing out of an automobile highway collision. The cause was heard by the District Court judge without a jury and upon the proofs the-trial judge rendered judgment in favor of the defendant upon, the ground that the plaintiff was guilty of contributory-negligence.
Prom this judgment the plaintiff below appeals, alleging-(1) the court erred as a matter of law; (2) there was no evidence supporting the conclusion that the plaintiff was contributorily negligent.
As to both of these contentions we find against the-appellant.
In our jugment there were facts supporting the finding of' the trial judge in his conclusion that the acts of the plaintiff contributed as to the happening. That being so such conclusion of fact is not reviewabie here.
The judgment under review is therefore affirmed, with costs.